
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Broun of Georgia
			 introduced the following joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		Disapproving the action of the District of
		  Columbia Council in approving the Jury and Marriage Amendment Act of
		  2009.
	
	
		That the Congress disapproves of the
			 action of the District of Columbia Council described as follows: The Jury and
			 Marriage Amendment Act of 2009 (D.C. Act 18–70), approved by the District of
			 Columbia Council on May 6, 2009, and transmitted to Congress pursuant to
			 section 602(c) of the District of Columbia Home Rule Act on May 11,
			 2009.
		
